 __Inthe Matter of MOUNTAINSTATES POWERCOMPANYandLOCAL INDUS-TRIALUNION 1361, CIOCase No. 19-R-108.-Decided October 11, 1945Messrs. R. C. SipeandJohn Ford,of Albany, Oreg., for the Com-;pany.Mr. A. F. Hartung,of Portland, Oreg., for the CIO.Mr. C. R. Owen,of Portland, Oreg., for the AFL..Miss Helen Hart,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Local Industrial Union:1361, CIO, herein called the CIO,alleging that a question affectingRcommerce had arisen concerning the representation of employees of-Mountain States Power Company,Tillamook, Oregon, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Erwin A. Peterson,Trial Ex-aminer.The hearing was held at Tillamook,Oregon, on June 28,1945.At the commencement of the hearing, the Trial Examiner granted amotion to intervene made by International Union of Operating Engi-neers, Local87, AFL,herein calledthe AFL.The Company, the CIO,and the AFL appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,and to in-troduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties are afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMountain States PowerCompany,a Delaware corporation,furnisheselectrical,gas, steamheat,telephone, and water service in the States of64 N. L.It.B., No. 8.34 MOUNTAINSTATES POWER COMPANY35Oregon, Washington, Idaho, Montana, and Wyoming. It operates asteam electric plant at Tillamook, Oregon, which is the only plantinvolved in this proceeding.The Tillamook plant is part of the Wil-lamette Division of the Company.During 1944, the Tillamook plantproduced approximately 5 per cent of the Company's total output inelectrical energy.The Company's power lines cross the Washington-Idaho boundary line and the Company's telephone lines, connectingwith the Bell system, project calls to all parts of the United States.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDLocal Industrial Union 1361, affiliated with the Congress of Industrial Organizations, is a labor organization admitting to membershipemployees of the Company.International Union of Operating Engineers, Local 87, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has been bargaining with the AFL as the representa-tive of its employees at the steam power plants at Tillamook andSpringfield, Oregon, since 1940.' Several collective bargaining agree-ments were entered into between these parties.On November 1, 1943,the Company and the AFL signed a written contract, covering the twoplants, effective until October 31, 1944, and to continue thereafter untilterminated by 30 days' written notice by either party to the other.Prior to February 21, 1945, the Company and the AFL began negotia-tions with respect to a new contract or an agreement extending theterm of the 1943 contract with amendments thereto.Unable to reachan agreement on certain provisions under negotiation, the AFL andthe Company submitted their differences to the War Labor Boardwhich issued. a directive order on February 27, 1945.On February 21, 1945, the CIO notified the Company that it repre-sented a majority of the Company's employees at its Tillamook plant.The Company, in reply, informed the CIO that its employees wererepresented by the AFL and that the Company and 'the AFL hadpetitioned the War Labor Board "for approval of a contract involvingwage increases and more favorable working conditions."On March 7,,1945, the Company and theAFL enteredinto an agree-ment amending the 1943 contract in several respects;1 the 19,45 agree-ment covered only the Tillamook plant, extended the life of the 19430IThis 1945 agreement states that the 1943 contract "is still in full force and effect " 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract until October 31, 1945, and provided for automatic renewalfor yearly periods thereafter in the absence of appropriate notice.It is clear that the 1943 contract alone does not constitute a bar tothis proceeding since after October 31, 1944, it became a contract ter-minable at w111.2Furthermore, the contract or amendment of March7, 1945, became effective subsequent to the CIO's claim to representa-tion and, therefore, does not preclude the instant proceeding.3Accord-ingly,we find that no bar exists to a present determination ofrepresentatlves.4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents, a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a-question affecting commerce has arisen concerningthe representation' of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNLTThe CIO contends that a unit consisting of all employees of theCompany's Tillamook plant, including the chief engineer, shiftengineers, servicemen and their helpers, firemen, fuelman, the CoatesLumber Company fuelman, and the truck driver, but excluding allclerical employees, is appropriate.The Company and the AFL arein agreement with the CIO as to the scope of the unit, but they wouldexclude the chief engineer because of his supervisory functions and thetruck driver because of his present representation by another union.The AFL, in addition, objects to the inclusion of the Coates LumberCompany fuelman in the unit.The chief engineer is responsible for the operation of the powerplant.He directs the work of all its employees 6 and he has theauthority to hire or discharge all plant personnel.Although the chiefengineer has been included in the past in the two-plant unit repre-sented by the AFL, he is clearly a supervisory employee within themeaning of our customary definition and, in accordance with our well-established policy, we shall exclude him from the unit of non-super-visory employees sought herein.72 SeeMatter of Ionia Desk Company,59 N I, It B 15223 SeeMatter of Kimberly-Clai k Corporation,55 N L R B 521*Nor do the war Labor Board proceedings variant a dismissal of the petition, inasmuchas the AFL,was not a newly certified or newly iecognired repsesentatsve at the time theywere initiatedSeeMatter of ^ltacClatchie Manufacturing Company,53 N L R B 1265.The Field Examiner rcpoited that the CIO submitted 14 authorization cards and thatthe names of 10 persons appearing on the cards were listed on the Company's pay roll ofMay 17, 1945 , that the APT, submitted a membership list which contained the names of 11persons which appear on the same pay soil, and that there are 17 employees in the allegedappropriate unit'Four shift engineers, one serviceman,'one serviceman's helper, three firemen, and sevenfuelnienSeeMatter of Toledo Edison Company,63 N L R B 217. MOUNTAIN STATES POWER COMPANY37The truck driver hauls fuel from the Coates Lumber Company, aconcern with which the Company has a contract for the purchase offuel.Since May 1942, the truck driver has been part of a unit forwhich the International Brotherhood of Electrical Workers, LocalUnion No. 659, AFL, not involved in this proceeding, has bargained.'Since the truck driver is represented by another union at the presenttime, we shall exclude him from the unit.One of the seven fuelmen employed by the Company is stationedat the Coates Lumber Company which is located approximately 3blocks from the power plant.This fuelman, on the pay roll of theCompany and under the supervision of the chief engineer, aids inloading lumber on the Coupany's fuel truck and on rare occasionsworks at, the power plant.His rate of pay is the same as that of fuel-men working at the power plant and his duties are comparable.But this fuelman, not at the power plant, has never been part of thebargaining unit represented by the AFL.Accordingly, we shallexclude him.9We find that all employees of the Company's Tillamook plant,including the shift engineers, servicemen and their helpers, firemen,and plant fuelmen, but, excluding the truck driver, the Coates LumberCompany fuehnan, clerical employees, the chief engineer, and all othersupervisory employees with authority to hire, promote, discharge,,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor"Following a consent election held under Board auspices, International Brotherhood ofElectricalWorkers was designated by the Regional Director as the representative of theemployees in the following unit all production and maintenance employees employed inthe employer's Willamette Division, excluding clerical employees, all power plant employeesemployed by the employer in its Springfield and Tillamook power plants" (Case No19-R-822 )0 SeeMatter of C J Petersen, et al,60 N L R B 1070 38DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mountain StatesPower Company, Tillamook, Oregon, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit, or beendischarged for cause and have not been rehired or reinstated priorto the date, of the election, to determine whether they desire to berepresented by Local Industrial Union 1361, CIO, or by InternationalUnion of Operating Engineers, Local 87, AFL, for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.